Broyles, C. J.
1. The motion for a new trial was in part based upon alleged newly discovered evidence. In view of the counter-showing made by the State upon the hearing of the motion, the court did not err in overruling this ground.
*504Decided May 14, 1930.
G. L. Gowarl, for plaintiff in error.
J. T. Grice, solicitor-general, H. H. Elders, contra.
2. The evidence amply authorized the verdict, and the refusal to grant a new trial was not error.

Judgment affirmed.

Luke cmd Bloodioorth, JJ., concur.